DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Arguments/Remarks” filed 2/2/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0209119 to Chun-Chu (hereinafter Chu) in view of U.S. Patent Application Publication 2012/0260944 to Martins, JR. et al. (hereinafter Martins).
As per claim 1, Chu teaches:  A system (see Chu, “Air Mattress System”) comprising:  a pump (see Fig. 2-4, [104]: pumping device) comprising a filter (see Fig. 4, [126]: filter), the filter located at an intake portion of the pump (see Fig. 4, filter [126] is located at air inlet port [122]) and configured for filtering air that is moving in the pump 
Chu, however, does not teach the following: a filter made of HEPA material.
However, Martins teaches: a filter made of HEPA material (see Martins, Fig. 3, filter [112] which may be a HEPA filter per paras. [0045, 0066, 0081, 0095] to filter air [118] existing/entering at its exhaust port).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chu with these aforementioned teachings of Martins to have replaced the filter as shown in Chu with a HEPA filter as suggested by Martins to assist in reducing unwanted particulate matter from escaping/entering through the inlet of the pump of Chu. The Examiner further notes that a vacuum device such as disclosed by Martins is reasonably pertinent to the problem faced by the inventor since both vacuums and air pumps provide a means to control the flow of filtered air in or out of the device with such a filter providing a reduction of the expulsion or entering of contaminated air from the vacuum/pump. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
As per claim 2, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 1, and additionally Chu teaches: wherein the filter is configured for filtering air moving in the pump to prevent bacterial or viral contamination of a patient, an inflatable device, or a patient room by the air provided through the air output (see Chu, para [0022]: filter [126] blocks “undesired foreign objects, such as dust/debris from entering the pumping device” and ultimately the inflatable mattress [102]). With respect to specifically “to prevent bacterial or viral contamination” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
As per claim 3, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 1, and additionally Chu teaches: further comprising the inflatable device configured to support a patient on a supporting surface (see Fig. 1, mattress [102] inherently rests on a “floor surface”).
As per claim 4, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 1, and additionally Chu teaches: wherein the filter is configured to provide air through the air output of the pump to inflate the inflatable device (see Chu, para [0022]: filter [126] blocks “undesired foreign objects, such as 
Martins also teaches: wherein the filter is a HEPA filter configured to provide high efficiency particulate arresting (HEPA) air (see Martins, Fig. 3, filter [112] which may be a HEPA filter per paras. [0045, 0066, 0081, 0095] to filter air [118] existing/entering at its exhaust port).
As per claim 5, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 4, and additionally Chu teaches: wherein the HEPA filter filters the air provided by the air output of the pump to inflate the device (see Fig. 4, exiting through air output [120] would have first been filtered through filter [126] and thus filtered air would exit from [120] either as exhaust or to the surrounding environment), such that the air moving from the pump in close proximity to the patient on the inflatable device is free of harmful particles (see Chu, para [0022]: filter [126] blocks “undesired foreign objects, such as dust/debris from entering the pumping device” and ultimately the inflatable mattress [102]).
Martins also teaches:  such that the air moving from the pump in close proximity to the patient on the inflatable device is free of harmful particles (see Martins, para [0095]: “the vacuum cleaner has a HEPA filter installed at the output of the pump to limit the amount of microscopic particles”).
As per claim 6, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 1, and additionally Chu teaches: further comprising a structure for connecting the filter to the pump (see Fig. 4, filter [126] has distal end with 
As per claim 7, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 6, and additionally Chu teaches: wherein the pump has a corresponding structure for connection to the structure for connecting the filter to the pump (as shown in Fig. 4, recess of [122] has a complementary structure that would engage the distal end larger “rim” of the filter [126]).
As per claim 8, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 1, and additionally Chu teaches: wherein the filter comprising a retaining portion configured to hold the filter in place relative to the pump (see Fig. 4, filter [126] has distal end with a “rim” with a larger diameter than the filter itself which may be considered structure that prevents the filter from being inserted too far into the recess of [122]).
As per claim 9, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 8, and additionally Chu teaches: wherein the retaining portion is biased and engages a portion of the pump (as shown in Fig. 4, recess of [122] has a complementary structure that would engage the distal end larger “rim” of the filter [126]).
As per claim 10, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 1, and additionally Chu teaches: wherein the filter has a cylindrical shape (see Fig. 4, filter [126] is cylindrical).
As per claim 12, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 1, and additionally Chu teaches: further 
As per claim 13, Chu teaches:  A kit (see Chu, “Air Mattress System”) comprising:  
a pump (see Fig. 2-4, [104]: pumping device) configured for moving air to inflate an inflatable device (see Fig. 1, pump [104] is used to inflate mattress [102]);
a removable filter (see Fig. 4, [126]: filter), couplable at an intake portion of the pump (see Fig. 4, filter [126] is located at air inlet port [122]) and configured for filtering air that is moving in the pump (see para [0022]: “to block undesired foreign objects”) and that is provided through an air output (see Fig. 4, [120]: air outlet) of the pump to inflate the inflatable device (see Fig. 1, [102]), wherein the [HEPA material] is disposed adjacent a support (see Fig. 4, inner rim portion of inlet port [122] is recessed on configured to support the filter [126] within and may be considered “a support”) at a first end of the filter (see Fig. 4, “first end of the filter” may be considered the end that is inserted into [122], end closer to the “washer-like” structure shown in Fig. 4), wherein the pump comprises a complementary structure (see Fig. 4, removable cover shown left of filter [126] is configured to removably hold/lock filter within [122]) for removably connecting to the support.
Chu, however, does not teach the following: a filter comprising HEPA material
However, Martins teaches: a filter made of HEPA material (see Martins, Fig. 3, 112] which may be a HEPA filter per paras. [0045, 0066, 0081, 0095] to filter air [118] existing/entering at its exhaust port).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chu with these aforementioned teachings of Martins to have replaced the filter as shown in Chu with a HEPA filter as suggested by Martins to assist in reducing unwanted particulate matter from escaping/entering through the inlet of the pump of Chu. The Examiner further notes that a vacuum device such as disclosed by Martins is reasonably pertinent to the problem faced by the inventor since both vacuums and air pumps provide a means to control the flow of filtered air in or out of the device with such a filter providing a reduction of the expulsion or entering of contaminated air from the vacuum/pump. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
As per claim 14, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 13, and additionally Chu teaches: wherein the inflatable device is configured to support a patient on a supporting surface (see Fig. 1, mattress [102] inherently rests on a “floor surface”).
As per claim 15
As per claim 16, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 13, and additionally Chu teaches: wherein the filter is configured to provide air through the air output of the pump to inflate the inflatable device (see Chu, para [0022]: filter [126] blocks “undesired foreign objects, such as dust/debris from entering the pumping device” and ultimately the inflatable mattress [102]).
Martins also teaches: wherein the filter is a HEPA filter configured to provide high efficiency particulate arresting (HEPA) air (see Martins, Fig. 3, filter [112] which may be a HEPA filter per paras [0045, 0066, 0081, 0095] to filter air [118] existing/entering at its exhaust port).
As per claim 17, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 13, and additionally Chu teaches: further comprising a structure for connecting the filter to the pump (see Fig. 4, filter [126] has distal end with a “rim” with a larger diameter than the filter itself which may be considered structure that prevents the filter from being inserted too far into the recess of [122]).
As per claim 18, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 17, and additionally Chu teaches: wherein the pump has a corresponding structure for connection to the structure for connecting the filter to the pump (as shown in Fig. 4, recess of [122] has a complementary structure that would engage the distal end larger “rim” of the filter [126]).
As per claim 19, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 17, and additionally Chu teaches: wherein the 
As per claim 20, Chu as modified by Martins teach all the limitations as described in the above rejection of claim 13, and additionally Chu teaches: wherein the removable filter is configured for filtering air moving in the pump to prevent bacterial or viral contamination of a patient, an inflatable device, or a patient room by the air provided through the air output (see Fig. 4, air exiting through air output [120] would have first been filtered through filter [126] and thus filtered air would exit from [120] either as exhaust into the inflatable device or to the surrounding environment).
Martins also teaches:  such that the air moving from the pump in close proximity to the patient on the inflatable device is free of harmful particles (see Martins, para [0095]: “the vacuum cleaner has a HEPA filter installed at the output of the pump to limit the amount of microscopic particles”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0209119 to Chu in view of U.S. Patent Application Publication 2012/0260944 to Martins in further view of U.S. Patent 7,228,592 to Hawkins et al. (hereinafter Hawkins).
As per claim 11
Before the effective filing date of the claimed invention it would have been an obvious matter of design choice to make the filter of Chu into a frusto-conical shape as suggested by Hawkins or of whatever form or shape was desired or expedient to provide a filter with greater filtering surface area for improved effectiveness. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant initially argues that Chun-Chu and Martins (either alone or in combination) fails to disclose/teach/suggest the claimed limitations of a filter for filtering air that is “moving in the pump.”  The Examiner respectfully disagrees based on Chun-Chu’s figures and disclosure as well as a broadest reasonable interpretation (BRI) of “moving in the pump.” As shown best in Figs. 1 and 4 of Chun-Chu, the filter 126 is located at an intake location of the pump device 112 and when installed, the filter itself 126 would be located fully internal to an outer casing of pump 112. As such, under BRI, the filter would filter air that is “moving in the pump.
In response to applicant's argument that combining the HEPA filter of Martins “located near an air outlet,” with Chun-Chu’s filter “disposed near an air inlet port,” would “change the principle of operation of the filter,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner reiterates that Martins is not relied upon to teach the specific location of the filter, as this is taught by Chun-Chu. Nevertheless, the combination of Martins is solely used to teach that the generic filter of Chun-Chu could be replaced with a ‘HEPA’ filter and as such, the improved HEPA filter would provide even better filtering characteristics (smaller/finer particles would be capture verses a generic filter). The use of a HEPA filter verses a generic filter would not change the principle operation of the filter of Chun-Chu as both filters would still work to capture unwanted particulate material/matter in a similar manner from air passing therethrough regardless of the filters’ location in the respective devices.
Applicant’s arguments respect to the 35 U.S.C. 103 rejections under Suzuki, Marshall, and Martins filed 2/2/2022, with respect to the specific connection of the prior art of Marshall have been fully considered and are persuasive. These rejections have been withdrawn from this office action, however the rejections under Chun-Chu and Martins have been maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/16/2022